DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/10/22 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 2/10/22.  As directed by the amendment: claim(s) 1, 4, 10, 16, and 18 have been amended, claim(s) 2, 3, 13, 15, and 17 have been cancelled, and no claim(s) have been added. Thus, claims 1, 4-12, 14, 16, and 18 are currently pending in the application.
Response to Arguments
Applicant’s arguments with respect to claims 1, 4-12, 14, 16, and 18 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2011/0028799 A1) in view of Lee (US 2005/0061315 A1), and Somanath (US 2016/0174913 A1).
Regarding claim 1, Hyde discloses a system for monitoring a patient’s health (e.g. abstract; [0063]; [0186]), the system comprising: a wall-mounted monitoring device configured to objectively monitor health parameters of the patient in a room (e.g. Fig 3:220 the device can be mounted on a wall), the wall-mounted monitoring device including: a sensing unit located at a distance of not more than 5 m from the patient (e.g. Fig 3:220; [0063]; [0186] the sensor devices could be placed on the wall of a room of work cubicle which is typically no more than 5 m from the patient), the sensing unit being configured to: receive the signals pertaining to the health parameters (e.g. [0063]-[0068]), wherein the health parameter comprise at least a temperature of the patient (e.g. [0066] temperature of the user; [0185]), respiration patterns of the patient (e.g. [0185]), a heart rate of the patient (e.g. [0066]; [0072]; [0146] heart rate of the user;), and wherein the sensing unit includes one or more non-contact sensors configured to receive signals through non-physical contact with the patient (e.g. abstract; [0071]-[0072]); a memory configured to store data pertaining to the signals (e.g. [0053]; [0055]-[0057]); and a processor configured to analyze the data using pre-determined information and programmed artificial intelligence (e.g. [0064]-[0065]; [0144] Fig 2:12); apply at least a filtering algorithm, a digital signal processing algorithm, and an artificial intelligence algorithm to the data (e.g. [0065]; [0144]); derive, using the programmed artificial intelligence, patterns of the health parameters (e.g. [0190]; [0195] ); and identify, using the programmed artificial intelligence, abnormalities in the health parameters (e.g. [0092]; [0146]; [0168]). Hyde is silent regarding wherein the health parameter comprises an air quality in the room, a humidity in the room, and a temperature in the room and continuously upload data associated with the signals to a cloud; and apply at least a noise reduction algorithm and a threshold algorithm to the data.
However, Lee discloses a system and method for monitoring a patient with a sleep disorder which includes monitoring an air quality in the room, a humidity in the room, and a temperature in the room (e.g. [0111]-[0112] Table 1  environmental conditions including ambient temperature, humidity, and air pollution index i.e. air quality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hyde to incorporate the teachings of Lee wherein the patient monitoring system which includes monitoring an air quality in the room, a humidity in the room, and a temperature in the room for the purpose of not only monitoring the patient but also their environment for contextual conditions affecting the patient , as is pertinent to monitoring sleep conditions (e.g. Lee [0111]).
Additionally, Somanath discloses a device for health monitoring and response that includes continuously uploading data associated with the signals to a cloud; transmitting, to a remote server, data analyzed using the processor (e.g. [0011]; [0020]; [0103] the system automatically sends the data to the cloud and a cloud server is a remote wireless server the prior art also states it can send to other computing devices for remote monitoring), and apply at least a noise reduction algorithm and a threshold algorithm to the data (e.g. [0025]-[0027] the system uses threshold and noise algorithms to determine the various physiological parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Heneghan to incorporate the teachings of  Somanath of continuously uploading data associated with the signals to a cloud and apply at least a noise reduction algorithm and a threshold algorithm to the data for the purpose of being able to have clean data accessible by medical personnel (e.g. Somanath [0011]; [0020]; [0103]).
Regarding claim 4, modified Hyde discloses wherein the wall-mounted monitoring device is further configured to transmit and receive one or more electromagnetic signals (e.g. Hyde: [0063]; [0112]; [0124] wireless transmission).
Regarding claim 5, modified Heneghan discloses wherein the one or more sensors are selected from the group consisting of: an ultrasound reader; a camera; a video recorder; and a microphone (e.g. Hyde: [0048]-[0049]; [0087]; [0125]; [0182]).
Regarding claim 6, modified Heneghan discloses further comprising a data transceiver configured to receive data from the sensing unit and transmit the data to a wireless server (e.g. Hyde [0047]; [0060]; [0124] Fig 2).
Regarding claim 7, modified Heneghan discloses further comprising a mobile electronic device configured to receive data analyzed by the processor (e.g. Hyde:  Fig 2:180; [0044] [0060]).
Regarding claim 8, modified Heneghan discloses wherein the mobile electronic device further includes a graphical user interface configured to enable a user to access data stored in the memory (e.g. Hyde: Fig 2:180; [0044]; [0048]; [0060]; [0084]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hyde in view of Lee and Somanath as applied to claim 1 above, and further in view of Sampson (US 2015/0366518 A1).
Regarding claim 9, modified Hyde is silent regarding wherein the processor is further configured to send one or more alerts to the mobile electronic device if a pre-determined medical condition is met based on the analyzed data.
However, Sampson discloses a biometric sensor apparatus to determine significant detrimental change in the user via an algorithm wherein the processor is further configured to send one or more alerts to the mobile electronic device if a pre-determined medical condition is met based on the analyzed data (e.g. [0009]; [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the modified device of Hyde to incorporate the teachings of Sampson wherein the processor is further configured to send one or more alerts to the mobile electronic device if a pre-determined medical condition is met based on the analyzed data for the purpose of alerting the user to the status of their condition.
Claims 10-12, 14, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hyde (US 2011/0028799 A1) in view of Lee (US 6,304,797 B1), Somanath (US 2016/0174913 A1) and Sampson.
Regarding claim 10, Hyde discloses a method for monitoring a patient’s health (e.g. abstract; [0063]; [0186]), the method comprising: receiving, using a sensing unit coupled to a wall-mounted monitoring device (e.g. Fig 3:220 the device can be mounted on a wall), one or more signals pertaining to health parameters of the patient in a room (e.g. [0063]-[0068]), wherein the sensing unit located at a distance of not more than 5 m from the patient (e.g. Fig 3:220; [0063]; [0186] the sensor devices could be placed on the wall of a room of work cubicle which is typically no more than 5 m from the patient), , wherein the health parameter comprise at least a temperature of the patient (e.g. [0066] temperature of the user; [0185]), respiration patterns of the patient (e.g. [0185]), a heart rate of the patient (e.g. [0066]; [0072]; [0146] heart rate of the user;), and wherein the sensing unit includes one or more non-contact sensors configured to receive signals through non-physical contact with the patient (e.g. abstract; [0071]-[0072]); analyzing, using the processor, the data pertaining to the one or more signals, the analyzing including determining one or more medical conditions of the patient using pre-determined information and programmed artificial intelligence (e.g. [0064]-[0065]; [0144] Fig 2:12); apply at least a filtering algorithm, a digital signal processing algorithm, and an artificial intelligence algorithm to the data (e.g. [0065]; [0144]); deriving, using the programmed artificial intelligence, patterns of the health parameters (e.g. [0190]; [0195] ); and identifying, using the programmed artificial intelligence, abnormalities in the health parameters (e.g. [0092]; [0146]; [0168]); transmitting, to a remote server, data analyzed using the processor (e.g. [0047]; [0060]; [0124] Fig 2); transmitting, to a mobile electronic device or a network of devices, data analyzed by the processor (e.g. Hyde:  Fig 2:180; [0044] [0060]). Hyde is silent regarding wherein the health parameter comprises an air quality in the room, a humidity in the room, and a temperature in the room and continuously uploading, using a processor, data associated with the signals to a cloud; and apply at least a noise reduction algorithm and a threshold algorithm to the data; and sending an alert to a user if a pre-determined medical condition is met based on the data analyzed by the processor.
However, Lee discloses a system and method for monitoring a patient with a sleep disorder for breathing therapy which includes monitoring an air quality in the room, a humidity in the room, and a temperature in the room (e.g. [0111]-[0112] Table 1  environmental conditions including ambient temperature, humidity, and air pollution index i.e. air quality).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Hyde to incorporate the teachings of Lee wherein the patient monitoring system which includes monitoring an air quality in the room, a humidity in the room, and a temperature in the room for the purpose of not only monitoring the patient but also their environment for contextual conditions affecting the patient (e.g. Lee [0111]).
Additionally, Somanath discloses a device for health monitoring and response that includes continuously uploading data associated with the signals to a cloud; transmitting, to a remote server, data analyzed using the processor (e.g. [0011]; [0020]; [0103] the system automatically sends the data to the cloud and a cloud server is a remote wireless server the prior art also states it can send to other computing devices for remote monitoring), and apply at least a noise reduction algorithm and a threshold algorithm to the data (e.g. [0025]-[0027] the system uses threshold and noise algorithms to determine the various physiological parameters).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Heneghan to incorporate the teachings of  Somanath of continuously uploading data associated with the signals to a cloud and apply at least a noise reduction algorithm and a threshold algorithm to the data for the purpose of being able to have clean data accessible by medical personnel (e.g. Somanath [0011]; [0020]; [0103]).
Furthermore, Sampson discloses a biometric sensor apparatus to determine significant detrimental change in the user via an algorithm wherein the processor is further configured to send one or more alerts to the mobile electronic device if a pre-determined medical condition is met based on the analyzed data (e.g. [0009]; [0023]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date modify the modified device of Hyde to incorporate the teachings of Sampson wherein the processor is further configured to send one or more alerts to the mobile electronic device if a pre-determined medical condition is met based on the analyzed data for the purpose of alerting the user to the status of their condition.
Regarding claim 11, modified Hyde discloses wherein the analyzing further includes incorporating analytics (e.g. Hyde: 0065]; [0144]; Somanath: [0025]-[0027]).
Regarding claim 12, modified Heneghan discloses wherein the one or more health parameters are selected from the group consisting of: respiration patterns; heart rate; temperature; sleep patterns (e.g. Hyde: [0066]; [0072]; [0146]; [0185]).
Regarding claim 14, modified Heneghan discloses wherein the one or more sensors are selected from the group consisting of: an ultrasound reader; a camera; a video recorder; and a microphone; (e.g. Hyde: [0048]-[0049]; [0087]; [0125]; [0182]).
Regarding claim 16, modified Heneghan discloses further comprising accessing the data analyzed by the processor, using a graphical user interface coupled to the mobile electronic device (e.g. Hyde: Fig 2:180; [0044]; [0048]; [0060]; [0084]).
Regarding claim 18, modified Heneghan discloses further comprising transmitting, to a mobile electronic device, data analyzed using cloud computing (e.g. Somanath: [0011]; [0020]; [0103]). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Jessandra Hough								May 19, 2022
/J.F.H./Examiner, Art Unit 3792      

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792